  Case: 1:17-md-02804-DAP Doc #: 2847 Filed: 10/18/19 1 of 4. PageID #: 427967




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                    MDL No. 2804

THIS DOCUMENT RELATES TO:                            Case No. 1:17-MD-2804

All Cases                                            Judge Dan Aaron Polster




          NOTICE OF BANKRUPTCY COURT ORDER ENJOINING
 THE CONTINUATION OF THESE PROCEEDINGS AS TO RELATED PARTIES TO
        DEBTOR PURDUE PHARMA L.P. AND AFFILIATED DEBTORS

       On October 11, 2019, the United States Bankruptcy Court for the Southern District of

New York issued an order, which was amended on October 18, 2019 (the “Amended

Preliminary Injunction Order”) pursuant to 11 U.S.C. § 105(a), granting, in part, a motion by

Purdue Pharma L.P. and certain affiliated debtors (the “Debtors”), for a preliminary injunction.

See In re Purdue Pharma L.P., et al., No. 19-23649 (RDD), Adv. Pro. No. 19-08289, Dkt. No.

89 (Bankr. S.D.N.Y. Oct. 18, 2019). A copy of the Amended Preliminary Injunction Order is

attached as Exhibit 1 hereto. The Amended Preliminary Injunction Order states, in relevant part:

       Governmental Defendants and the Private Defendants are prohibited and enjoined
       from . . . the commencement or continuation of their active judicial,
       administrative, or other actions or proceedings against the Debtors and/or Related
       Parties that were or could have been commenced before the commencement of
       [this bankruptcy] case . . . against the Debtors and/or the Related Parties arising
       from or in any way relating to the Debtors’ prescription opioid business, including
       the actions reflected in the attached Exhibit A and Exhibit B, as well as . . . . any
       other actions against the Debtors or Related Parties alleging substantially similar
       facts or causes of action . . . . through and including Wednesday, November 6,
       2019. The preliminary injunction period may be extended by further order of the
       Court.
                                                                           [Ex. 1, at 4-5]
  Case: 1:17-md-02804-DAP Doc #: 2847 Filed: 10/18/19 2 of 4. PageID #: 427968




       The Amended Preliminary Injunction Order further states that “all applicable statutes of

limitations and similar time limits on the commencement of Additional Actions, and all

(including deadlines for appeals) deadlines in any currently pending Governmental Actions or

Related Party Claim (including as agreed on the record at the Hearing by the representatives of

the Sackler Families), shall be tolled or otherwise inoperative for the duration of this preliminary

injunction.” Id. at 6.

       “Governmental Defendants” are defined in the Amended Preliminary Injunction Order to

mean “the governmental defendants in [the bankruptcy] adversary proceeding.” Id. at 1. The

“Private Defendants” are defined to mean “private defendants in [the bankruptcy] adversary

proceeding.” Id. at 2. The Amended Preliminary Injunction Order encompasses all actions in

this MDL proceeding because these actions are, or are substantially similar to, those listed in

Exhibit B to the Complaint for Injunctive Relief, an excerpted copy of which is attached as

Exhibit 2. Ex. B to Ex. 2, at 12, 28, 155-196. “Related Parties,” in turn, is defined to include

“former or current (a) owners (including any trusts and their respective trustees and

beneficiaries), (b) directors, (c) officers, (d) employees, and (e) other similar associated entities

of the Debtors,” thereby encompassing David A. Sackler, Ilene Sackler Lefcourt, Jonathan D.

Sackler (individually and in his alleged capacity as a trustee of the Alleged Trust for the Benefit

of Members of the Raymond Sackler Family, the “Alleged Trust”), Kathe Sackler, Mortimer

D.A. Sackler, Richard S. Sackler (individually and in his capacity as alleged trustee of the

Alleged Trust), Theresa Sackler, Rosebay Medical Company L.P., Rosebay Medical Company

Inc., Beacon Company, the Estate of Raymond Sackler, and the Estate of Mortimer Sackler




                                                 2
    Case: 1:17-md-02804-DAP Doc #: 2847 Filed: 10/18/19 3 of 4. PageID #: 427969




(collectively, the “Related Party Defendants”).1 Ex. 1, at 2; see also Ex. 2 ¶ 15. Thus, the

Amended Preliminary Injunction Order enjoins the continuation of these current proceedings and

discovery as to the Related Party Defendants.

        By filing this notice, Related Party Defendants are expressly preserving all of their

defenses, including but not limited to the lack of personal jurisdiction.



Dated: October 18, 2019

                                              /s/ Stuart G. Parsell
                                              Stuart G. Parsell (Ohio Bar No. 0063510)
                                              Ariel A. Brough (Ohio Bar No. 0090712)
                                              ZEIGER, TIGGES & LITTLE LLP
                                              41 South High Street, Suite 3500
                                              Columbus, Ohio 43215
                                              Tel: (614) 365-9900
                                              Fax: (614) 365-7900
                                              parsell@litohio.com
                                              brough@litohio.com

                                              Attorneys for Richard Sackler, Jonathan Sackler,
                                              Mortimer D.A. Sackler, Kathe Sackler, Ilene
                                              Sackler Lefcourt, Theresa Sackler, David Sackler,
                                              The Estate of Raymond Sackler, The Estate of
                                              Mortimer Sackler, Rosebay Medical Company L.P.,
                                              Rosebay Medical Company, Inc. and Beacon
                                              Company and Richard Sackler and Jonathan Sackler
                                              as alleged Trustees of the alleged Trust for the
                                              Benefit of Members of the Raymond Sackler
                                              Family, and Former Attorneys to Beverly Sackler




1
       On October 14, 2019, Defendant Beverly Sackler passed away. See Suggestion of Death,
In re Purdue Pharma L.P., No. 19-23649 (RDD), Dkt. 301 (Bankr. S.D.N.Y. Oct. 14, 2019).


                                                  3
  Case: 1:17-md-02804-DAP Doc #: 2847 Filed: 10/18/19 4 of 4. PageID #: 427970




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of October, 2019, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to

all counsel of record by operation of the Court’s electronic filing system.



                                                      /s/ Stuart G. Parsell
                                                      Stuart G. Parsell (0063510)


834280




                                                 4
